Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Claims
The amendments and arguments filed on 01/12/2021 are acknowledged and have been fully considered.  Claims 1-4 are now pending.  Claims 5-8 are canceled.
Claims 1-4 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chennuru et al. (WO2017037596) in view of Xu (CN108379232, machine translation provided by Espacenet) and further in view of Vrbinc et al. (US20080102120).
Regarding instant claims 1 and 4, Chennuru et al. teach a process for the preparation of amorphous form of a complex of valsartan and sacubitril, known as LCZ-696 (abstract). Said preparation together with one or more pharmaceutically acceptable excipients may be formulated as: solid oral dosage forms such as, but not limited to, powders, granules, pellets, tablets, and capsules. The composition may be prepared using any one or more of techniques such as wet granulation and may be presented as film coated (page 10 paragraph 0065).
However, Chennuru et al. do not teach the non-aqueous wet granulation process steps of claim 1 (a)-(f).
Xu teaches a process for the preparation of dispersible tablets containing LCZ-696. The obtained tablets meets pharmacopoeia requirements and the content of related substances is relatively low (abstract). The preparation method comprises the following steps: (1) Dissolve LCZ-696 and antioxidant in citrate-sodium citrate buffer, adjust the pH to 3.2-4.5, filter and then dry, micronized, LCZ-696Dv90 average particle size is 5 ~ 15μm, spare; (2) The mixture of the step (1) is thoroughly mixed with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the method of Xu to Chennuru et al. composition. One would have been motivated to do so since Chennuru et al. amorphous form complex of valsartan and sacubitril may be prepared using any one or more of techniques such as wet granulation and Xu teaches the method steps of wet granulation, specifically non-aqueous wet granulation. A skilled artisan would have a reasonable expectation of success incorporating the known method of Xu to the known composition of Chennuru et al. to obtain a tablet.
Chennuru et al. in view of Xu do not teach the coating process of claim 1 steps (e) and (f).
Vrbinc et al. teach a solid pharmaceutical composition comprising valsartan and a process for its preparation (paragraph 0001). Said solid pharmaceutical composition can be coated with conventional materials used for film coating (paragraph 0089) such as hydroxypropylmethylcellulose (paragraph 0090) and film coating dispersions prepared by using different solvents such as alcohols (paragraph 0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated Vrbinc et al. teachings to the method of Chennuru et al. and Xu. One would have been motivated to do so since Vrbinc et al. teach a known technique of coating tablets to improve the similar product of Chennuru et al. and Xu in the same way. Such a combination of coating a tablet is within the purview of the skilled artisan and would yield predictable results. 
.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chennuru et al. (WO2017037596) in view of Xu (CN108379232, machine translation provided by Espacenet) and further in view of Vrbinc et al. (US20080102120) and Bollu et al. (WO2018069833).
The disclosures of Chennuru et al., Xu and Vrbinc et al. are discussed above and incorporated herein.
Although Chennuru et al. teach the isolation of amorphous solid dispersion of LCZ-696 may occur at any temperature and vacuum conditions as long as there is no increase in the impurity levels of the product due to decomposition (page 6 paragraph 0048) and that the amorphous solid dispersion of LCZ-696 is stable up to 60% RH/25 °C and has good physico-chemical properties (page 9 paragraph 0064); and Xu teaches the content of related substances in their tablets is relatively low (abstract) and that the mixing of LCZ-696 and the antioxidant further reduces the impurities generated during storage (paragraph 0027). Neither Chennuru et al., Xu or Vrbinc et al. teach (2R, 4S)-5-([1,1'-biphenyl]-4-yl)-4-(Carboxypropanamido)-2- methyl pentanoic acid impurity level in an amount of less than 0.2% as required by claim 3.
Bollu et al. claims a stable amorphous form of sacubitril valsartan trisodium complex, where the amorphous sacubitril valsartan trisodium complex does not convert to any other solid form when stored at a temperature of up to 40 degrees °C and at a relative humidity of 25-75% for greater than or equal to 3 months (claim 1). Wherein the sacubitril valsartan trisodium complex having less than 0.1% of at least one of desethyl sacubitril impurity (claim 47).
.

Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, applicant argues that the method of Xu is different than the claimed method, thus one with ordinary skill would not be able to produce the claimed invention. Examiner points out that the while the claimed invention does not teach the “(i) dissolving LCZ-696 and sodium sulfite…dried at 55°C.” (page 2 paragraph 4 of remarks of 01/12/2021), the claims as written have an “open” transitional phrase (comprises) thus allows for steps outside of what is directly claimed, as long as the claimed steps are present. 
Further, in regards to the argument that Xu does not teach or suggest the desethyl sacubitril impurity, however examiner points out that the limitation of the amount of impurity is in claim 3 and the rejection is over claims 1, 2, and 4. Thus the argument is not relevant to the issue at hand. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the method of Xu to Chennuru et al. composition. One would have been motivated to do so since Chennuru et al. amorphous form complex of valsartan and sacubitril may be prepared using any one or more of techniques such as wet granulation and Xu teaches the method steps of wet granulation, specifically non-aqueous wet granulation. A skilled artisan would have a reasonable expectation of success incorporating the known method of Xu to the known composition of Chennuru et al. to obtain a tablet. As Chennuru et al. teaches that the composition is prepared through the use of wet granulation, it would be obvious to one with ordinary skill in the art to use the method of Xu, of wet granulation, to prepare the composition. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated Vrbinc et al. teachings to the method of Chennuru et al. and Xu. One would have been motivated to do so since 

In regards to the argument that it would not have been obvious to a person of ordinary skill in the art to produce the instantly claimed invention as Bollu does not make up for the deficiencies of Chennuru, Xu, and/or Vrbinc, examiner points out that it would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the stable amorphous form of sacubitril valsartan trisodium complex of Bollu et al. to the methods of Chennuru et al., Xu and Vrbinc et al.. One would have been motivated to do so since Chennuru et al. specifically, desires a stable amorphous formulation of sacubitril valsartan without increasing impurity and Bollu et al. is also directed to stable amorphous forms of sacubitril valsartan with a desethyl sacubitril impurity of less than 0.1%. Minimization of impurities of this drug is a known technique and as such a skilled artisan would have a reasonable expectation of success incorporating the known and highly purified forms into tablets.

In response to applicant’s arguments that when the instant invention is prepared at a relative humidity of less than 50% provides unexpected results, examiner points out that the burden is on the applicant to establish that the results are unexpected and significant. “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). .


Conclusion
	No claims allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.A./               Examiner, Art Unit 1611                                                                                                                                                                                         
/Melissa L Fisher/               Primary Examiner, Art Unit 1611